Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 08/16/22 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1 and 8-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 8-10 recite “a third angle formed by a line connecting the pupil center and the third point, and the reference line”. The Examiner has attempted to discern the corresponding support in applicant’s specification, and finds the support to be limited to paragraph [0095]; however, this support does not rise to the level of supporting the claim language. The specification and the drawings do not describe and illustrate a third angle formed by a line connecting the pupil center and the third point, and the reference line. For example, Fig. 9 illustrates only two angles rather than three. MPEP 2163 II A (b) states “To comply with the written description requirement of 35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, or 365(c), each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.” As it is readily apparent that the recited limitations are far more explicitly detailed and limited in scope than the language of the written description, it is clear that the written description cannot support these limitations. In short, the examiner can find no basis whatsoever for concluding that the Applicant was in possession of the claimed invention including the above mentioned specific limitations at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8-10 recite limitations as discussed above, do not have support within the specification. It is unclear to the examiner where the third angle is formed. As the examiner is unable to find any support for these limitations in the specification, it is impossible for the examiner to derive clarity through the specification, leaving the limitation indefinite. The term third angle does not appear in the specification. As the examiner is unable to derive a definite interpretation in line with the specification, examination in view of the prior art is precluded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2013/0211284) in view of Han et al. (Three Dimensional Simulation for Blood Vessel of Ocular Fundus, IEEE, 2009) in view of Yonezawa (US 2012/0320339).
Regarding claim 1, Berry et al. (hereinafter Berry) discloses an image signal output method (Berry, [0038], “FIG. 1 illustrates an exemplary computing environment 100 that can be used to present the user interfaces of the invention, to facilitate user interaction with anatomical structures rendered on the user interfaces”) comprising:
outputting a first image signal to display an eyeball model selection screen for selecting one eyeball model from out of a plurality of eyeball models of different types (Berry, [0072], “Turning now to FIG. 5, an interface 500 is shown that can be used to present a plurality of conditions to a user for selection”);
outputting a second image signal to display an eyeball structure display screen including a three-dimensional eyeball structure image (Berry, [0061], “As presently shown, the control display menu 340 includes options for selecting a view type to use in rendering the display of the anatomical structure 320” and “Although not shown, the control display menu 340 can also include other views, such as, but not limited to 3D views (when the client devices are capable of rendering 3D views)”. Fig. 3C illustrates display an eyeball structure display screen including a three-dimensional eyeball structure image);
though Berry teaches a selected eyeball model (Berry, Fig. 3C); Berry does not expressly disclose “converting a two-dimensional fundus image of a subject eye so as to generate a three-dimensional fundus image”;
Han et al. (hereinafter Han) discloses converting a two-dimensional fundus image of a subject eye so as to generate a three-dimensional fundus image based on patient’s eyeball (Han, section II The 3D simulation of Ocular Fundus, [0003], “where a and b are measurement values of two directions: horizon-vertical direction and front-back direction of the interior wall of patients' eyeballs”. In addition, in section B. The mapping 2D fundus image towards 3D fundus curved surface, [0001-0004], “So the formula of the 20 fundus image is that of the front and parallel mapping the 3D fundus curved surface. According to formula (1), the fundus front mapping image can be expressed that way… With this mapping relationship, the 20 image can be mapped onto the 3D curved surface point by point and then it can be reconstructed into a 3D image”. Fig. 4 illustrates the 3D fundus curved surface).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of Han’s 3D fundus curved surface to the 3D eyeball anatomical structure, as taught by Berry, as it could be used to achieve the predictable result of outputting a second image signal to display a fundus image display screen including the three-dimensional fundus image. The motivation for doing so would have been providing visualized fundus which can be applied to medical study are set up on the basis of the analysis of the anatomic features of the ocular fundus for eyeball.
Furthermore, Berry teaches the outputting the first image signal comprises displaying the subject eye (Berry, [0072], “Turning now to FIG. 5, an interface 500 is shown that can be used to present a plurality of conditions to a user for selection”); Berry as modified by Han does not expressly disclose “a reference line for finding symmetry of a retina”;
Yonezawa discloses a reference line for finding symmetry of a retina (Yonezawa, Fig. 5A illustrates a reference line for finding symmetry of a retina);
Yonezawa discloses a distance from a predetermined point of the subject eye to a first point on the retina of the subject eye (Yonezawa, Fig. 5C illustrates a distance from a predetermined point (e.g., 202) of the subject eye to a first point on the retina of the subject eye);
Yonezawa discloses a distance from the predetermined point to a second point on the retina (Yonezawa, Fig. 5C illustrates a distance from a predetermined point (e.g., 202) of the subject eye to a first point on the retina of the subject eye);
Yonezawa discloses a distance from the predetermined point to a third point on the retina (Yonezawa, Fig. 5C illustrates a distance from a predetermined point (e.g., 202) of the subject eye to a first point on the retina of the subject eye);
Yonezawa discloses a first angle formed by a line connecting a pupil center of the subject eye and the first point, and the reference line, which connects an eyeball center of the subject eye and the pupil center (Yonezawa, Fig. 5C illustrates a first angle 
    PNG
    media_image1.png
    282
    628
    media_image1.png
    Greyscale
);
Yonezawa discloses a second angle formed by a line connecting the pupil center and the second point, and the reference line (Yonezawa, Fig. 5C illustrates a second angle
    PNG
    media_image2.png
    282
    628
    media_image2.png
    Greyscale
).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yonezawa’s positional relationship among distances in the user interaction with anatomical structures, as taught by Berry. The motivation for doing so would have been providing ability to correct images based on inspected distances.
Regarding claim 2, Berry teaches an eye display region to display the subject eye (Fig. 3C); and an eyeball model display region configured to display the plurality of eyeball models (Berry, Fig. 5); 
Berry as modified by Han and Yonezawa with the same motivation from claim 1 discloses axial length display region configured to display an eye axial length of the subject eye (Yonezawa, Figs. 5A-5C).
Regarding claim 4, Berry discloses a graphic representing the eyeball models, text representing names of the eyeball models (Berry, Fig. 5).
Regarding claim 5, Berry discloses a two-dimensional fundus image display region (Berry, Fig. 3A); a three-dimensional fundus image display region (Berry, [0061], “As presently shown, the control display menu 340 includes options for selecting a view type to use in rendering the display of the anatomical structure 320” and “Although not shown, the control display menu 340 can also include other views, such as, but not limited to 3D views (when the client devices are capable of rendering 3D views)”);
Berry as modified by Han with the same motivation from claim 1 discloses display the two-dimensional fundus image (Han, Fig. 1 illustrates 2D Ocular fundus components); and
And Berry as modified by Han with the same motivation from claim 1 discloses display the three-dimensional fundus image (Han, Fig. 4 illustrates the 3D fundus curved surface).
Regarding claim 8, Berry discloses a non-transitory computer readable medium storing a program to cause a computer to execute processing (Berry, [0031], “physical and other computer-readable and recordable type media for storing computer-executable instructions and/or data structures”).
The limitations recite in claim 8 are similar in scope to the steps in claim 1 and therefore are rejected under the same rationale.
Regarding claim 9, Berry discloses a non-transitory computer readable medium storing a program to cause a computer to execute processing (Berry, [0031], “physical and other computer-readable and recordable type media for storing computer-executable instructions and/or data structures”).
output an image signal corresponding to the eyeball model selection screen (Berry, [0031], “for example, one or more processors”. Fig. 5).
The remaining limitations recite in claim 9 are similar in scope to the steps in claim 1 and therefore are rejected under the same rationale.
Regarding claim 10, Berry discloses an ophthalmic system (Berry, [0007], “systems, and computer program products for utilizing user interfaces to facilitate user interaction with representations of anatomical structures and to demonstrably reflect the impact of various conditions and treatments on anatomical structures through these representations”) comprising: 
an ophthalmic imaging device (Berry, Fig. 1); and 
an image signal output device (Berry, Fig. 1).
The limitations recite in claim 10 are similar in scope to the steps in claim 1 and therefore are rejected under the same rationale.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (US 2013/0211284) in view of Han et al. (Three Dimensional Simulation for Blood Vessel of Ocular Fundus, IEEE, 2009) in view of Yonezawa (US 2012/0320339), as applied to claim 1, in further view of Matsumoto et al. (US 2012/0189184).
Regarding claim 3, though Berry as modified by Han and Yonezawa with the same motivation from claim 1 teaches measured eye axial length and displayed in the eye axial length display region; Berry as modified by Han and Yonezawa is silent with respect to“a plurality of eye axial lengths measured at different fixation positions”;
Matsumoto et al. (hereinafter Matsumoto) discloses a plurality of eye axial lengths measured at different fixation positions (Matsumoto, Fig. 6 illustrates distances pvl and RmxL’ are considered a plurality of eye axial lengths measured at different fixation positions).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to measure Yamamoto’s a plurality of eye axial lengths using the concept of Muto’s measurements at different fixation positions in the eye, as it could be used to achieve the predictable result of a plurality of eye axial lengths measured at different fixation positions are displayed in the eye axial length display region. The motivation for doing so would have been providing ability to display an actual shape and an actual size of a tomographic image of a retina.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612